Citation Nr: 0530537	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  96-48 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of both shoulders, claimed as secondary to the 
veteran's service connected knee disabilities. 

2.  Entitlement to an increased initial rating for low back 
strain, currently rated as 10 percent disabling. 

3.  Entitlement to an aid and attendance allowance on behalf 
of the veteran's spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  The case was remanded for 
additional development and processing by the Board in 
February 2001 and June 2003, and the case is now ready for 
appellate review of the first two issues listed on the title 
page.  

By signed statement from the veteran received in March 2005, 
the veteran withdrew two claims previously perfected to the 
Board, entitlement to an increased rating for traumatic 
arthritis and a medial meniscectomy of the left knee, status 
post total knee replacement and entitlement to an increased 
rating for degenerative joint disease of the right knee.  As 
such, those matters are no longer before the Board. 

An appeal with respect to an additional issue perfected 
subsequent to the June 2003 Board remand, entitlement to an 
aid and attendance allowance on behalf of the veteran's 
spouse, requires additional development, and will be 
addressed in the remand that follows this decision.  



FINDINGS OF FACT

1.  There is no competent medical evidence directly linking a 
current disability due to degenerative arthritis in either 
shoulder to the service connected knee disabilities. 

2.  The most recent VA examination demonstrated no current 
disability in the veteran's back attributable to the service 
connected low back strain.  



CONCLUSIONS OF LAW

1.  Degenerative arthritis in either shoulder is not 
proximately due to, the result of, or aggravated by a service 
connected knee disability.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.310 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for low back strain are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Codes (DCs) 5292, 5295 (2002), DCs 5235 to 5243 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a January 2004 letter, the RO informed the veteran of the 
provisions of the VCAA.  More specifically, VA notified the 
veteran that it would make reasonable efforts to help him 
obtain necessary evidence with regard to the issues 
adjudicated herein but that he must provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to these claims.  Further, VA 
notified the veteran of his opportunity to submit additional 
evidence to support his claim.  He was told that:  "It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal Department 
or agency."  Thus, he may be considered advised of his 
responsibility to submit all pertinent evidence in his 
possession and to notify VA of any missing evidence.  

In addition, the RO issued a detailed October 2000 statement 
of the case (SOC) and multiple supplemental statements of the 
case (SSOC), in which the veteran and his representative were 
advised of all the pertinent laws and regulations.  The Board 
therefore believes that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of evidence was developed with respect to the veteran's 
claims, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating for low back strain and entitlement to 
service connection for a bilateral shoulder disability.  The 
veteran and his representative responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the July 2005 SSOC 
contained pertinent language from the new duty-to-assist 
regulation, to include the veteran's duty to submit evidence 
in his possession, codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to the claims adjudicated below has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the issues 
adjudicated in this decision.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims 
adjudicated below, under both former law and the VCAA.  The 
Board, therefore, finds that no useful purpose would be 
served in remanding the issues decided herein for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

A.  Service connection for a Bilateral Shoulder Disorder

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

The veteran does not claim and the record does not reflect 
that a bilateral shoulder disorder was present in service or 
is otherwise related to active service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  The veteran claims that a 
bilateral shoulder disorder is warranted on a "secondary" 
basis, as due to service connected knee disability, pursuant 
to the legal criteria listed above, under 38 C.F.R. § 3.310.  
The service connected disabilities include traumatic 
arthritis and a medial meniscectomy of the left knee, status 
post total knee replacement and degenerative joint disease of 
the right knee.  Service connection for the left knee 
disability was granted effective from May 1971, and service 
connection for the right knee disability, as secondary to the 
service-connected left knee disability, was granted effective 
from August 1991.  

The veteran essentially contends that he sustained shoulder 
disabilities due to falling caused by his service-connected 
knee disabilities.  In this regard, the veteran told a 
private physician in June 1992 that he was having problems 
with popping and pain in both shoulders, which he related to 
an occasion when his knee buckled and he fell, injuring his 
left shoulder as a result of the fall.  He stated that he 
subsequently began to have some problems with the right 
shoulder as well. The diagnoses after the June 1992 
examination included osteoarthritis of the acromioclavicular 
joints bilaterally, but the physician who conducted this 
examination did not link this condition to the service-
connected knee disabilities. 

The evidence thereafter includes VA outpatient treatment 
record dated in 1997 reflecting treatment for impingement 
sydrome in both shoulders, and a February 1997 VA X-ray that 
showed mild degenerative changes in the acromioclavicular 
joints.  Reports from a July 1999 VA examination showed the 
veteran in pertinent part indicating that he had suffered 
from bilateral shoulder pain for the past 5 to 6 years.  He 
stated that when he fell for the first time in 1968, he hit 
his shoulder (he did not specify which shoulder), and also 
indicated that he dislocated the left shoulder after a fall 
five years prior to this examination.  He reported that he 
could not raise his arms or hold anything, and noted that he 
had worked in the construction business since he left the 
service.  After the examination, the diagnoses included 
bilateral shoulder impingement syndrome and post left 
anterior acromioplasty.  The examiner stated the veteran's 
bilateral shoulder disability was "not secondary to the left 
knee."  

The veteran was afforded another VA examination in August 
1999, and repeated his assertion that he fell down in 1968, 
injuring his right knee and right shoulder.  He reported that 
he dislocated his right shoulder one year later after his 
left knee gave way, but indicated that he did not seek any 
treatment for this injury.  Following the examination, the 
physician, while conceding that he did not have the benefit 
of the claims file for review, noted that the referral for 
his opinion indicated that the veteran was not treated for a 
shoulder disability during service and that the veteran had 
performed construction work for many years after service.  
Based on these facts, the examiner stated: 

I do not think that the impingement 
syndrome which the patient is claiming in 
both shoulders is related to his left 
knee meniscotomy in the service.

Applying the pertinent legal criteria to the facts summarized 
above, there is no competent medical evidence specifically 
linking a current shoulder disability to a service-connected 
knee disability.  In fact, the two medical opinions 
addressing this question did not link a current shoulder 
disorder to either service-connected knee disability.  While 
the physician who completed the July 1999 VA examination did 
not specify that he had reviewed the claims file, and the 
physician who completed the August 1999 opinion indicated 
that he had not reviewed the claims file, they did consider 
the veteran's history of having injured his shoulders, 
including his claim that he had shoulder injury after his 
knee gave way.  

With regard to the contentions of the veteran linking a 
current bilateral shoulder disability to falls caused by his 
service connected knee disability, the Board fully respects 
the veteran's sincere assertions in this case.  In this 
regard, while the veteran can, in essence, be said to be 
competent to assert that a service connected knee disability 
has resulted in episodes in which he has fallen, he is not 
deemed competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the Board finds 
the probative weight of his contention that there is an 
etiologic link between a current shoulder disability and a 
service-connected knee disability to be overcome by the 
negative opinions by medical professionals set forth above.  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim for service 
connection for a bilateral shoulder disability as secondary 
to a service-connected knee disability must be denied. 
Gilbert, 1 Vet. App. at 49.   

B.  Increased Rating for Low Back Strain

Prior to a recent regulatory change, slight limitation of 
lumbar motion warranted a 10 percent rating and moderate 
limitation of lumbar motion warranted a 20 percent rating.  
38 C.F.R. § 4.71a, DC 5292 (2002).  

Also prior to a recent regulatory change 38 C.F.R. 4.71a, DC 
5295 (2002), provided for a 10 percent rating for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending or the loss of lateral spine 
motion, unilateral, in the standing position.  Id.  

During the pendency of the veteran's appeal, the criteria for 
rating intervertebral disc syndrome were revised, effective 
from September 23, 2002.  See 67 Fed. Reg. 54,345-349 (Aug. 
22, 2002); codified at 38 C.F.R. § 4.71a, DC 5293 (2004).  
Further amendments to the criteria for rating spine 
disabilities were promulgated effective from September 26, 
2003.  See 68 Fed. Reg. 51,454-456 (Aug. 27, 2003).  
Disability due to intervertebral disc syndrome is rated under 
a different diagnostic code, DC 5243, under these subsequent 
amendments.  These latest amendments also provide that 
intervertebral disc syndrome is to be evaluated under either 
the new "General Rating Formula for Diseases and Injuries of 
the Spine" specified in the criteria made effective from 
September 2003, or under the "Formula for Rating 
Intervertebral Disc Syndrome based on Incapacitating 
Episodes" contained in the regulations made effective from 
September 2002, with the veteran afforded the benefit of 
whichever method results in the higher evaluation when the 
disabilities are combined under 38 C.F.R. § 4.25.  

The revised General Rating Formula for Diseases and Injuries 
of the Spine (Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) are as follows: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Where, as in the instant case, a law or regulation 
(particularly pertaining to the Rating Schedule) changes 
after a claim has been filed, but before the administrative 
and/or appeal process has been concluded, both the old and 
new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) (West 2002), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  The 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
before and after the change was made.  See Rhodan v. West, 12 
Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. 
Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the pertinent amended regulations).  Therefore, the 
adjudication below will include, as appropriate, 
consideration of both the old and the new criteria, with the 
veteran being afforded the more favorable of these criteria.  

With the above criteria in mind, the relevant evidence will 
be summarized.  Service connection for low back strain, as 
secondary to the service-connected total left knee 
replacement, was granted by an August 1999 rating decision.  
A 10 percent rating was assigned.  This action followed a 
conclusion by the physician who conducted the July 1999 VA 
examination that the veteran's low back pain was due to the 
service connected left knee disability.  The veteran 
disagreed with this initial 10 percent rating, and perfected 
an appeal to the Board with respect to the propriety of this 
rating.  As such, the principles enumerated in Fenderson v. 
West, 12 Vet. App. 119 (1999) with respect to "staged 
ratings" are for application with respect to this claim.  

At the veteran's most recent VA examination in April 2005, 
the veteran complained about back pain during the entire 
examination.  The range of motion testing of the lumbar spine 
revealed forward flexion to 30 degrees in a "quick and 
eas[y] fashion" while the veteran was distracted, but when 
his attention was directed to the lumbar spine, he declined 
to flex forward due to claimed pain.  Right and left flexion 
was to 20 degrees, extension was to 10 degrees and rotation 
to the right and left was 10 degrees, with complaints of mid 
and low back pain during the entire range of motion.  There 
was no muscle spasm at the paraspinal muscle or thoracic or 
lumbar spine.  In the sitting position, the veteran had 
normal straight leg raising, and there was no evidence of 
muscle fasciculation or muscle wasting in the lower 
extremities.  

Following the examination, the VA physician stated as 
follows:  

[The veteran's] present subjective 
complaints are not consistent with this 
examination, which shows no objective 
abnormalities regarding the spine nor any 
necrologic deficits attributable to 
sciatica.  

This examiner also noted the following:  

[The veteran's] present complaints 
regarding his mid and low back pain are 
due to the generalized osteoarthritis and 
osteoporosis, all of which is due to his 
advancing age and would be as it is today 
even after his military service.  The 
strain episode which he describes as 
having occurred during the course of this 
military service in 1968 after falling to 
his knees and its subsequent jolting of 
his spine during subsequent falls due to 
knee weakness, would not be expected to 
cause the generalized osteoarthrotic and 
osteoporotic condition which is noted 
throughout the thoracolumbar spine, which 
is much more likely secondary to his 
advancing age.  

Applying the pertinent legal criteria to the facts summarized 
above, the conclusions by the examiner that the veteran's 
complaints were not consistent with the examination given the 
objective findings in the spine, and that all of the 
veteran's complaints were otherwise attributable to his 
advancing age rather than service connected disability, the 
Board concludes that increased compensation is not warranted 
under either the "old" or "revised" criteria, as it is 
only service-connected disability that may be considered in 
determining whether the veteran is entitled to increased 
compensation.  

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
10 percent rating since the grant of service connection.  The 
Board on review concurs with that rating.  The logic set 
forth above, in determining that a rating in excess of 10 
percent is not warranted, is the same as used to determine 
that higher "staged" ratings are not warranted for an 
earlier time.  Thus, a rating in excess of 10 percent for low 
back strain is not warranted for any portion of the time 
period in question. 
 
In making the determination above, the Board has considered 
the provisions of 38 C.F.R.  3.321(b)(1), which state that 
when the disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected spine disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted for this 
disability under the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board therefore finds that further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not necessary or appropriate.

Finally, the Board has carefully considered the contentions 
of the veteran asserting a much more debilitating condition 
due to his service connected lumbar spine disability than was 
demonstrated by the clinical evidence cited above, and the 
Board fully respects the sincerity of these assertions.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
clinical evidence cited above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim for an increased rating for low back 
strain must be denied.  Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for degenerative arthritis 
of both shoulders as secondary to the veteran's service 
connected knee disabilities is denied. 

Entitlement to an initial rating in excess of 10 percent for 
low back strain is denied. 


REMAND

With respect to the issue of entitlement to an aid and 
attendance allowance on behalf of the veteran's spouse, the 
Board concludes that a VA "Aid and Attendance" examination 
is necessary in order to comply with the duty to assist 
provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  
 
For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  Schedule the veteran's wife for a VA 
"Aid and Attendance" examination to 
assess whether the criteria for 
entitlement to an aid and attendance 
allowance on behalf of the veteran's 
spouse are met.  

2.  Thereafter, the claim for entitlement 
to an aid and attendance allowance on 
behalf of the veteran's spouse should be 
readjudicated by the RO.  If this 
adjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with this 
claim, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on this claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to this issue.  An appropriate period of 
time should be allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the appellant until he is notified by the RO; 
however, the appellant is advised that failure to report for 
any scheduled examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The veteran has the right 
to submit additional evidence and argument on the matter  the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


